BLAIR, J.
(concurring). — In this case the statute expressly provides neither a hearing nor a removal at pleasure. It is sometimes said that unless removal at *58pleasure is expressly provided, notice and hearing will be implied. This is well enough in case the right to remove is conditioned upon the actual existence of a disqualifying fact, official misconduct, guilt of some criminal offense, etc. On the other hand, in case there arises out of the statute a necessary implication that notice and hearing are not required, such notice and hearing cannot be required. What is necessarily implied is as much a part of the statute as what is' expressly enacted. The statute here applicable empowers the Governor to remove in ease he is “fully satisfied” of the commissioner’s official misconduct. Had the statute provided merely that the Governor might remove “for official misconduct” it would have been well enough to imply notice and hearing before removal. Such a provision reasonably could be held to condition the right to remove upon the existence in fact of official misconduct on the part of the officer. When notice and hearing are implied, they must be implied for the purpose of trying the question whether the condition has arisen upon which the statute authorizes the removing power to act. Obviously, no other matter could be tried. Under the statute involved in this case the condition precedent to the exercise of the power to remove is that the Governor shall be “fully satisfied” that the commissioner has been guilty of official misconduct; not that the commissioner shall have been so guilty. It is plain nothing could be tried in a hearing under this statute save the question whether the Governor was “fully satisfied,” and it is equally plain that question is not triable at all. The idea of a trial before the Governor to determine what the Governor thinks is a novel suggestion. The Governor might, conceivably, permit an official to be heard in order to reach a correct conclusion, but in this case the Governor • has declared himself fully satisfied and has acted, and courts cannot add to the statute conditions the Legislature did not include.